DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 25 January 2022.

Response to Amendment
Claims 1, 3-6, 9-10, and 13-20 have been amended. Claims 1-20 are pending. In the previous action (Non-Final Rejection filed on 1 November 2021), claims 1-20 were indicated as containing allowable subject matter.
In response to the amendments to the specification and the below examiner’s amendment, the objections to the specification are withdrawn. In response to the filing of the replacement drawing sheet, the objections to the drawings are withdrawn. In response to the amendments to the claims and the below examiner’s amendment, the objections to the claims are withdrawn, as are the rejections of claims 1-20 under 35 USC 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Dr. Seong Il Jeong on 22 and 23 March 2022.
The application has been amended as follows: 
Abstract
an outer surface of the frame to support the fog barrier; a coated mesh having a porous waterproofing function; a super absorbent sheet for absorbing a large amount of moisture from the fog passing through the fog barrier; a heating means arranged adjacent to the super absorbent sheet to heat and dry the coated mesh and the super absorbent sheet. 
Claim 1
Lines 5-9: “support being connected to a frame surrounding the exterior of 
wherein the plurality of fog barriers consist of an array of one or more fog barriers that 
Lines 11-12: “and being arranged on one or both of two outer surfaces of the frame to support a shape;”

Line 18: “a heating means arranged in the interior of 
Lines 21-24: “wherein one or more perforated plates, the coated mesh, the heating means, and the super absorbent sheet are spaced apart from each other at a predetermined distance arranged from a side of fog inflow to an opposite side of fog discharge of 
Claim 3
“The fog removal apparatus of claim 2, wherein the one of the one or more perforated plates an outer surface of one side of the framean outer surface of the side of fog discharge , wherein the shape of the plurality of holes is a circular shape.”
Claim 4
Line 4: “sides of the super absorbent sheet
Claim 6
Lines 1-3: “The fog removal apparatus of claim 1, wherein the array is arranged in horizontal and vertical directions, respectively, wherein the frame 
Claim 9
Lines 6-9: “connected to a frame surrounding the exterior of 

Line 11: “wherein 
Line 13: “and being arranged on one outer surface of the frame to support 
Lines 20-21: “a circular shape;”
Line 25: “with respect to the perforated plate to support 
Lines 28-30: “sheet, and the perforated plate of arranged from an inflow side to an opposite discharge side of each of the plurality of fog barriers;”
Line 37: “about a rotation axis of the frame
Claim 12
Line 3: “provided on 
Claim 13
Line 4: “rotates in one direction in response to the wind
Lines 11-12: “control means for controlling operation of the actuating means based on a of air passing through the plurality of fog barriers.”
Claim 15
Lines 4-5: “barrier support, wherein the rotational body is configured to rotate in one direction in response the wind 
Claim 16
cross bar rotatably supported on 
Claim 17
Line 4: “is tensioned when a tensile force applied to the spring is higher than a predetermined pressure;”
Lines 6-10: “fixed near the upper part of the frame of the plurality of fog barriers; wherein, when a wind pressure applied to the plurality of fog barriers is more than the predetermined pressure, and the wire moves along the frame of the plurality of fog barriers to apply the tensile force to the spring; and wherein, when the wind pressure applied to the plurality of fog barriers is less than 
Lines 16-17: “predetermined pressure, and the damper mitigates any shock of the plurality of fog”
Claim 19
Line 4: “image output signal, and 
Line 14: “data and the signals, wherein the data and the signals are received by a data”

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a fog removal apparatus comprising a plurality of fog barriers for removing moisture in fog by absorbing moisture in the fog, and a fog barrier support connected to a frame surrounding the exterior of each of the plurality of fog barriers, wherein each of a heating means arranged in the interior of the fog barrier adjacent to the super absorbent sheet to heat and dry the coated mesh and the super absorbent sheet; wherein the perforated plate, the coated mesh, the heating means, and the super absorbent sheet are spaced apart from each other at a predetermined distance (claims 1 and 9) is considered to define patentable subject matter over the prior art.
It is noted that “super absorbent” and “a large amount of moisture” are defined by the specification (p. 11, last para. of the specification filed on 10 October 2019).
The invention provides a fog removal apparatus that is capable of reducing fog only by the configuration of a fog barrier itself, without any separate air inlet or drive means for removing fog (p. 7, “According to one”).
The closest prior art is regarded to be Jang et al. (KR20170039867A), which discloses a fog removal and wind protection system (Figs. 2 and 3; [0001]) comprising barrier walls 10 each with a coating mesh 102, a perforated plate 103, and high-absorption anti-foam fabric 101 ([0024]). However, Jang does not teach or suggest a heating means arranged in the interior of the fog barrier adjacent to a super absorbent sheet to heat and dry the coated mesh and the super absorbent sheet, noting that heat transfer device 30 ([0028]) is not so configured. Che (KR101369389B1) discloses a water acquisition device (Fig. 1; [0001]) comprising a fog collecting means 200 having a fabric 220 that absorbs, stores, and then releases moisture ([0030]) and a heating wire 210 that heats up the fabric to release moisture therefrom ([0038]). However, the heating wire is arranged in the core of fabric fiber (Fig. 1 detail), so Che does not suggest that the wire should be adjacent to a super absorbent sheet or spaced apart from a perforated plate, a coated mesh, and the super absorbent sheet. Min (KR20080102548A) discloses a diluting apparatus for mist (Abstract; Fig. 3) for diluting fog (p. 4/4, last two lines) comprising a heating plate 28 for evaporating water droplets from mist (p. 3/4, last two lines). However, Min does not Jang in view of Min to the claimed configuration. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GABRIEL E GITMAN/Examiner, Art Unit 1772